DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/23/2020, 07/01/2020 and 05/21/2020 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-3, 5-8, 10-13, 15-16, 18, 22-24, 26-27 and 29 are rejected under 35 U.S.C. 103(a) as being un-patentable over Edge US Patent Application No.:( US 2015/0365790 A1) hereinafter referred as Edge, in view of Issakov et al US Patent No.:( US 9,078,145 B2) hereinafter referred as Issakov.
For claim 1, Edge discloses a method for determining a position of a user equipment (UE) performed by the UE, the method comprising: 
receiving from a serving gNBs assistance data for a plurality of gNBs, which includes the serving gNBs (10 fig. 7) (paragraph [0127], lines 10-21);
 transmitting to the plurality of gNBs uplink reference signals (paragraph [0130], lines 13-20); 
receiving from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs, wherein the serving gNBs received the uplink reference signal measurements from other gNBs in the plurality of gNBs (paragraph [0163], lines 21-34). However, Edge disclose all the subject matter of the claimed invention with the exemption of the determination of the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs as recited in claim 1.
Issakov from the same or analogous art teaches the determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs (Column 4, lines 24-30)  and the assistance data for the plurality of the gNBs (Column 7, lines 8-16).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the  Issakov into the positioning beacons with wireless backhaul of Edge.   
The determination of the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs can be modify/implemented by combining the determination of the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge.  As disclosed in Issakov, the motivation for the combination would be to use the position determination based on the uplink reference signal for each eNB. The reference signal transmitted by the UE in the uplink (UL) direction that is used by the BS to estimate the quality of the UL channel in both LTE and NR standards. Becoming the method/device more efficient and reliable for a better quality communication.
For claim 2, Edge disclose all the subject matter of the claimed invention with the exemption of determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as recited in claim 2.
Issakov from the same or analogous art teaches the wherein determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) (Column 6, lines 22-31).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  can be modify/implemented by combining the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge. As disclosed in Issakov, the motivation for the combination would be to use the wireless location that is compared with the time difference of mobile phone signals.  It will help the system to localize the device faster and efficiently.
For claim 3, Edge discloses the method, further comprising: generating downlink reference signals measurements for downlink reference signals received from the plurality of gNBs  (paragraph [0055], lines 15-19); wherein determining the position of the UE is further based on (paragraph [0081], lines 23-30).  
For claim 5, Edge discloses the method, further comprising:  Qualcomm Ref. No. 190324 76 transmitting to the serving gNBs a request for location; wherein the serving gNBs generates and transmits to the UE the assistance data for the plurality of gNBs in response to the request for location (paragraph [0090], lines 1-12).
For claim 6, Edge discloses a user equipment (UE) configured for determining a position of the UE, the method comprising: 
a transceiver configured to communicate with gNBs (1604, 1606 fig 17); 
at least one memory (1614 fig 17); and
 at least one processor coupled to the transceiver and the at least one memory, the at least one processor configured to:
 receive via the transceiver from a serving gNBs assistance data for a plurality of gNBs, which includes the serving gNBs (10 fig. 7) (paragraph [0127], lines 10-21); 
transmit via the transceiver to the plurality of gNBs uplink reference signals (paragraph [0130], lines 13-20); 
receive via the transceiver from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs, wherein the serving gNBs received the uplink reference signal measurements from other gNBs in the plurality of gNBs (paragraph [0163], lines 21-34). However, Edge disclose all the subject matter of the claimed invention with the exemption of the determination of the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs as recited in claim 1.
Issakov from the same or analogous art teaches the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs (Column 4, lines 24-30)  and the assistance data for the plurality of the gNBs (Column 7, lines 8-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
Issakov into the positioning beacons with wireless backhaul of Edge.  As disclosed in Issakov, the motivation   for the combination would be to use then position determination based on the uplink reference signal for each eNB. The reference signal transmitted by the UE in the uplink (UL) direction that is used by the BS to estimate the quality of the UL channel in both LTE and NR standards. Becoming the method/device more efficient and reliable for a better quality communication.
For claim 7, Edge disclose all the subject matter of the claimed invention with the exemption of determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as recited in claim 7.
Issakov from the same or analogous art teaches the wherein determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) (Column 6, lines 22-31).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  can be modify/implemented by combining the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge. As disclosed in Issakov, the motivation for the combination would be to use the wireless location that is compared with the time difference of mobile phone signals.  It will help the system to localize the device faster and efficiently.
For claim 8, Edge discloses the UE, wherein the at least one processor is further configured to: generate downlink reference signals measurements for downlink reference signals received from the plurality of gNBs via the transceiver (paragraph [0055], lines 15-19); wherein the at least one processor is configured to determine the position of the UE based further on the downlink (paragraph [0081], lines 23-30).  
For claim 10, Edge discloses the UE,  wherein the at least one processor is further configured to: transmit via the transceiver to the serving gNBs a request for location; wherein the serving gNBs generates and transmits to the UE the assistance data for the plurality of gNBs in response to the request for location (paragraph [0090], lines 1-12).   
For claim 11, Edge discloses a method for determining a position of a user equipment (UE) performed by a serving gNBs for the UE, the method comprising: 
receiving a location request for the UE from another entity (paragraph [0134], lines 11-19);
 determining a plurality of neighbor gNBs (paragraph [0133], lines 11-17);
 sending a request to each neighbor gNBs in the plurality of neighbor gNBs to increase downlink reference signal transmissions and to measure uplink reference signal transmissions from the UE (paragraph [0125], lines 16-22);
 generating assistance data for the plurality of neighbor gNBs (10 fig. 7) (paragraph [0127], lines 10-21); 
transmitting the assistance data for the plurality of neighbor gNBs to the UE (paragraph [0130], lines 13-20); 
receiving an uplink reference signal transmission from the UE (paragraph [0160], lines 3-18); 
generating an uplink reference signal measurement for the uplink reference signal transmission (paragraph [0163], lines 6-14);
 receiving one or more uplink reference signal measurements from each neighbor gNBs in the plurality of neighbor gNBs , wherein the one or more uplink reference signal measurements are generated from uplink reference signal transmissions from the UE to the neighbor gNBs (paragraph [0163], lines 21-34); and 
transmitting the location information to the other entity (paragraph [0169], lines 1-12). However, Edge disclose all the subject matter of the claimed invention with the exemption of the generating location information based on the uplink reference signal measurement from the serving gNBs and the one or more uplink reference signal measurements from the neighbor gNBs as recited in claim 11.
Issakov from the same or analogous art teaches the generating location information based on the uplink reference signal measurement from the serving gNBs (Column 4, lines 24-30) and the one or more uplink reference signal measurements from the neighbor gNBs (Column 7, lines 8-16).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the generating location information based on the uplink reference signal measurement from the serving gNBs and the one or more uplink reference signal measurements from the neighbor gNBs as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The generating location information based on the uplink reference signal measurement from the serving gNBs and the one or more uplink reference signal measurements from the neighbor gNBs can be modify/implemented by combining the generating location information based on the uplink reference signal measurement from the serving gNBs and the one or more uplink reference signal measurements from the neighbor gNBs with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge.  As disclosed in Issakov, the motivation   for the combination would be to use then position determination based on the uplink reference signal for each eNB. The reference signal transmitted by the UE in the uplink (UL) direction that is used by the BS to estimate the quality of the UL channel in both LTE and NR standards. Becoming the method/device more efficient and reliable for a better quality communication.
For claim 12, Edge discloses the method, wherein the location information is a location measurement message that includes the uplink reference signal measurement from the serving gNBs (paragraph [0055], lines 15-19) and the one or more uplink reference signal measurements from the neighbor gNBs, and wherein the location measurement message is transmitted to the UE for determination of the position of the UE (paragraph [0081], lines 23-30).  .  
For claim 13, Edge disclose all the subject matter of the claimed invention with the exemption of determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as recited in claim 13.
Issakov from the same or analogous art teaches the wherein determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) (Column 6, lines 22-31).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to  Issakov into the positioning beacons with wireless backhaul of Edge.   
The determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  can be modify/implemented by combining the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge. As disclosed in Issakov, the motivation for the combination would be to use the wireless location that is compared with the time difference of mobile phone signals.  It will help the system to localize the device faster and efficiently.
For claim 15, Edge discloses the method, wherein the other entity is the UE and wherein the assistance data is generated and transmitted to the UE in response to the location request (paragraph [0090], lines 1-12).  
For claim 16, Edge discloses the method, wherein the location information is a location measurement message that includes the uplink reference signal measurement from the serving gNBs (11 fig. 7) (paragraph [0115], lines 1-21)   and the one or more uplink reference signal measurements from the neighbor gNBs, and wherein the location measurement message is transmitted to a network entity (14-16 fig. 7) (paragraph [0116], lines 1-6).  
For claim 18, Edge disclose all the subject matter of the claimed invention with the exemption of the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs as recited in claim 18.
Issakov from the same or analogous art teaches the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs (paragraph [0063], lines 15-26).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the Issakov into the positioning beacons with wireless backhaul of Edge.  As disclosed in Issakov, the motivation for the combination would be to use the location information determining the position of the UE by the serving node that will help the method/device to track the device more efficiently for a better communication.
For claim 22, Edge discloses a gNBs configured for determining a position of a user equipment (UE) comprising: 
 at least one external interface configured to communicate with the UE, with other gNBs and with entities in a wireless network (paragraph [0129], lines 1-4);
Qualcomm Ref. No. 190324 80 at least one memory; and at least one processor coupled to the at least one external interface and the at least one memory, the at least one processor configured to:
 receive a location request for the UE from another entity (paragraph [0134], lines 11-19);
 determine a plurality of neighbor gNBs (paragraph [0133], lines 11-17);
 send a request to each neighbor gNBs in the plurality of neighbor gNBs to increase downlink reference signal transmissions and to measure uplink reference signal transmissions from the UE (paragraph [0125], lines 16-22);
 generate assistance data (PRS) for the plurality of neighbor gNBs (10 fig. 7) (paragraph [0127], lines 10-21);
 transmit via the at least one external interface the assistance data for the plurality of neighbor gNBs to the UE (paragraph [0130], lines 13-20); 
receive via the at least one external interface an uplink reference signal transmission from the UE (paragraph [0160], lines 3-18);
 generate an uplink reference signal measurement for the uplink reference signal transmission (paragraph [0163], lines 6-14); 
receive via the at least one external interface one or more uplink reference signal measurements from each neighbor gNBs in the plurality of neighbor gNBs , wherein the one or more uplink reference signal measurements are generated from uplink reference (paragraph [0163], lines 21-34) ; and 
transmit via the at least one external interface the location information to the other entity (paragraph [0169], lines 1-12).  However, Edge disclose all the subject matter of the claimed invention with the exemption of the generation of the location information based on the uplink reference signal measurement from the serving gNBs. and the one or more uplink reference signal measurements from the neighbor gNBs as recited in claim 22.
Issakov from the same or analogous art teaches the generate location information based on the uplink reference signal measurement from the serving gNBs (Column 4, lines 24-30). and the one or more uplink reference signal measurements from the neighbor gNBs (Column 7, lines 8-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the generation of the location information based on the uplink reference signal measurement from the serving gNBs. and the one or more uplink reference signal measurements from the neighbor gNBs as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The generation of the location information based on the uplink reference signal measurement from the serving gNBs. and the one or more uplink reference signal measurements from the neighbor gNBs can be modify/implemented by combining the generation of the location information based on the uplink reference signal measurement from the serving gNBs. and the one or more uplink reference signal measurements from the neighbor gNBs with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge.  As disclosed in Issakov, the motivation   for the combination would be to use then position determination based on the uplink reference signal for each eNB. The reference signal transmitted by the UE in the uplink (UL) direction that is used by the BS to estimate the quality of the UL channel in both LTE and NR standards. Becoming the method/device more efficient and reliable for a better quality communication.
For claim 23, Edge discloses the gNBs, wherein the location information is a location measurement message that includes the uplink reference signal measurement from the serving gNBs (paragraph [0055], lines 15-19) and the one or more uplink reference signal measurements from the neighbor gNBs (paragraph [0081], lines 23-30), and wherein the location measurement (paragraph [0083], lines 23-34). 
For claim 24, Edge disclose all the subject matter of the claimed invention with the exemption of determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as recited in claim 24.
Issakov from the same or analogous art teaches the wherein determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) (Column 6, lines 22-31).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  can be modify/implemented by combining the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge. As disclosed in Issakov, the motivation for the combination would be to use the wireless location that is compared with the time difference of mobile phone signals.  It will help the system to localize the device faster and efficiently.
For claim 26, Edge discloses the gNBs, wherein the other entity is the UE and wherein the assistance data is generated and transmitted to the UE in response to the location request (paragraph [0090], lines 1-12). 
For claim 27, Edge discloses the gNBs, wherein the location information is a location measurement message that includes the uplink reference signal measurement from the serving gNBs (11 fig. 7) (paragraph [0115], lines 1-21) and the one or more uplink reference signal measurements from the neighbor gNBs, and wherein the location measurement message is transmitted to a network entity (14-16 fig. 7) (paragraph [0116], lines 1-6).  
For claim 29, Edge disclose all the subject matter of the claimed invention with the exemption of the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs as recited in claim 29.
Issakov from the same or analogous art teaches the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference paragraph [0063], lines 15-26).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs can be modify/implemented by combining the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge.  As disclosed in Issakov, the motivation for the combination would be to use the location information determining the position of the UE by the serving node that will help the method/device to track the device more efficiently for a better communication. 
Claims 4, 9, 14 and 25 are rejected under 35 U.S.C. 103(a) as being un-patentable over Edge US Patent Application No. :( US 2015/0365790 A1) hereinafter referred as Edge, in view of Issakov et al US Patent No.:( US 9,078,145 B2) hereinafter referred as Issakov, in further view of Edge US Patent Application No.:( US 2019/0037338 A1) hereinafter referred as Edge.
For claim 4, Edge  teaches the determination of the position of the UE comprises determining a round trip time (RTT) for each gNBs in the plurality of gNBs using the uplink reference signal measurements measured by each of the plurality of gNBs (paragraph [0108], lines 2-16). However, Edge  disclose all the subject matter of the claimed invention with the exemption of the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs ; and performing multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data as recited in claim 4.
Edge from the same or analogous art teaches the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs; and performing multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data (paragraph [0041], lines 16-22). Therefore, it would have been obvious for the person of  Edge into the positioning beacons with wireless backhaul of Edge.   
The downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs ; and performing multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data can be modify/implemented by combining the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs ; and performing multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data with the device. This process is implemented as a hardware solution or as firmware solutions of Edge into the positioning beacons with wireless backhaul of Edge.  As disclosed in Edge, the motivation for the combination would be to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs and performing multilateration with the RTT for each gNBs finding the position determination based on the downlink reference signal for each eNB, becoming the method/device more efficient and reliable for a better communication.
For claim 9, Edge  teaches the position of the UE by being configured to: determine a round trip time (RTT) for each gNBs in the plurality of gNBs using the uplink reference signal measurements measured by each of the plurality of gNBs (paragraph [0108], lines 2-16). However, Edge  disclose all the subject matter of the claimed invention with the exemption of the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs ; and perform multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data as recited in claim 9.
Edge from the same or analogous art teaches the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs; and perform multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data (paragraph [0041], lines 16-22).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs; and perform multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data as taught by Edge into the positioning beacons with wireless backhaul of Edge.   
Edge into the positioning beacons with wireless backhaul of Edge.  As disclosed in Edge, the motivation for the combination would be to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs and performing multilateration with the RTT for each gNBs finding the position determination based on the downlink reference signal for each eNB, becoming the method/device more efficient and reliable for a better communication.
For claim 14, Edge teaches the determination of the transmitting downlink reference signals to be measured by the UE (paragraph [0108], lines 2-16).  However, Edge disclose all the subject matter of the claimed invention with the exemption of the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions as recited in claim 14.
Edge from the same or analogous art teaches the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions (paragraph [0041], lines 16-22). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions as taught by Edge into the positioning beacons with wireless backhaul of Edge.   
The determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions can be modify/implemented by combining the determination of the position of the Edge into the positioning beacons with wireless backhaul of Edge.  As disclosed in Edge, the motivation for the combination would be to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs and performing multilateration with the RTT for each gNBs finding the position determination based on the downlink reference signal for each eNB, becoming the method/device more efficient and reliable for a better communication.
For claim 25, Edge teaches the determination of the transmission via the external interface downlink reference signals to be measured by the UE (paragraph [0108], lines 2-16).  However, Edge disclose all the subject matter of the claimed invention with the exemption of the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions as recited in claim 25.
Edge from the same or analogous art teaches the  determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions (paragraph [0041], lines 16-22).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions as taught by Edge into the positioning beacons with wireless backhaul of Edge.   
The determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmission scan be modify/implemented by combining the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE Edge into the positioning beacons with wireless backhaul of Edge.  As disclosed in Edge, the motivation for the combination would be to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs and performing multilateration with the RTT for each gNBs finding the position determination based on the downlink reference signal for each eNB, becoming the method/device more efficient and reliable for a better communication.
Allowable Subject Matter
Claims 17, 19-21, 28, 30-32 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:
US-20190014561-A1
Takeda; Kazuaki
US-20080009243-A1
Hart; Michael John

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642